Exhibit 10.1

BRE PROPERTIES, INC.

FOURTH AMENDED AND RESTATED

NON-EMPLOYEE DIRECTOR STOCK OPTION AND RESTRICTED STOCK PLAN

(as amended and restated as of May 17, 2007)

1. Purpose of the Plan. The purpose of the Fourth Amended and Restated
Non-Employee Director Stock Option and Restricted Stock Plan (the “Plan”) is to
attract and retain the services of experienced and knowledgeable non-employee
directors, to encourage them to devote their utmost effort and skill to the
advancement and betterment of the Company, and to permit them to participate in
the ownership of the Company through stock compensation which may be in
conjunction with cash compensation. This plan amends and restates the Company’s
Third Amended and Restated Non-Employee Director Stock Option and Restricted
Stock Plan, as amended and restated January 27, 2006.

2. Definitions. As used in the Plan and the related Award agreements, the
following terms will have the meaning stated below:

(a) “Award” means any Option, Share Appreciation Right or Restricted Shares
granted pursuant to the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Chairman of the Board” is defined in Section 9(a).

(d) A “Change in Control” occurs when any person or group, together with its
affiliates and associates (other than the Company or any of its subsidiaries or
employee benefit plans), acquires direct or indirect beneficial ownership of 32
percent or more of the then outstanding Shares or commences a tender or exchange
offer for 40 percent or more of the then outstanding Shares. The terms “group,”
“affiliates,” “associates” and “beneficial ownership” shall have the meanings
ascribed to them in the rules and regulations under the Exchange Act.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Board or its Compensation, Nominating and Governance
Committee duly appointed by the Board to administer the Plan.

(g) “Committee Chairman” is defined in Section 9(b).

(h) “Company” means BRE Properties, Inc., a Maryland corporation.

(i) “Exchange Act” means the Securities Exchange Act of 1934.

(j) “Exercise Price” means the price to be paid for Shares upon exercise of a
Share Appreciation Right.

(k) The “Fair Market Value” of a Share on any date means the closing price per
Share on the New York Stock Exchange, or, in the event that the Company ceases
to be listed on the New York Stock Exchange, any other exchange or listing on
which the Company’s Shares may be traded in the future, for that day (or, if no
Shares were publicly traded on that Exchange on that date, the next preceding
day that Shares were so traded on that Exchange).



--------------------------------------------------------------------------------

(l) “Lead Director” is defined in Section 9(a).

(m) “Non-Employee Director” means a member of the Board who is not an employee
of the Company.

(n) “Option” means an option to purchase Shares.

(o) “Optionee” means the holder of an Option.

(p) “Option Price” means the price to be paid for Shares upon exercise of an
Option.

(q) “Plan” is defined in Section 1.

(r) “Restricted Shareholder” is defined in Section 5(a).

(s) “Restricted Shares” means Shares subject to the terms, conditions and
restrictions set forth in Section 5(b).

(t) “Share Appreciation Right” means a right granted pursuant to Section 7.

(u) “Shares” means shares of common stock $.01 par value per share of the
Company.

(v) “Subsidiary” means any corporation or other entity in which the Company
owns, directly or indirectly, more than 50 percent of the total combined voting
power.

3. Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee shall have the power to
interpret the Plan and prescribe, amend and rescind rules and regulations
relating to it.

4. Shares Subject to Plan. The maximum number of Shares which may be issued
pursuant to Awards under the Plan shall be 2,650,000, subject to adjustment in
accordance with Section 10. In the event that any outstanding Option, or other
right to acquire Shares under any other Award under the Plan, shall expire or
terminate for any reason, the Shares allocable to the unused portion of that
Award will again be available for additional Awards under the Plan. If an Award
is exercised by delivery of Shares as permitted by Section 8(c)(iii), only the
number of Shares issued upon exercise net of the Shares so delivered shall be
deemed utilized for purposes of determining the maximum number of Shares
available for future Awards under the Plan. If any Restricted Shares are
forfeited by a Director in accordance with the provisions of Section 5(b)(iii),
such Restricted Shares shall be restored to the total number of shares available
for Awards pursuant to the Plan.

 

2



--------------------------------------------------------------------------------

5. Restricted Share Grants.

(a) Grants of Restricted Shares as Compensation for Non-Employee Directors. On
May 31 (or the next business day thereafter if May 31 falls on a weekend or
holiday) in each year for so long as the Plan remains in effect, each
Non-Employee Director automatically shall be granted the number of whole
Restricted Shares calculated by dividing $35,000 by the Fair Market Value of the
Company’s Shares on such date. Fractional Shares shall be paid in cash. Upon
making such an award, the Company shall cause Restricted Shares to be issued and
registered in the Company’s records in the name of the person to whom Restricted
Shares are awarded (“Restricted Shareholder”).

(b) Terms and Conditions of Restricted Shares.

(i) Restrictions. Restricted Shares shall be subject to forfeiture upon such
terms and conditions, e.g. continued service and performance goals, and to such
restrictions against sale, transfer or other disposition as may be determined by
the Committee at the time Restricted Shares are awarded. The Committee may, in
its discretion, remove, modify or accelerate the release of restrictions on any
Restricted Shares, including upon a Change in Control.

(ii) Vesting of Restricted Shares. Restricted Shares awarded pursuant to the
Plan on or after May 17, 2007 or prior to May 31, 2005 shall become fully vested
one year after the grant date of such Award, subject to the Restricted
Shareholder’s continuing service as a director, Chairman of the Board, Committee
Chairman or Committee member, as the case may be; provided, that if a Restricted
Shareholder voluntarily terminates his or her services as a director prior to
the one year anniversary of the grant date of any Restricted Stock Award, such
Restricted Shareholder shall become vested in such number of Restricted Shares
subject to such Award as is determined by multiplying (A) 1/12 of the number of
Restricted Shares subject to such Award, by (B) the number of full calendar
months following the grant date of such Award during which the Restricted
Shareholder continued to serve as a director; provided, further, that upon a
Change in Control, all unvested Restricted Shares shall become fully vested.
Restricted Shares awarded pursuant to the Plan on and after May 31, 2005 and
prior to May 17, 2007 shall vest one third per year on the anniversary date of
the grant date, for three years after the grant date of such Award, subject to
the Restricted Shareholder’s continuing service as a director, Chairman of the
Board, Committee Chairman or Committee member, as the case may be; provided,
that if during the first twelve months of service as a director, a director
voluntarily terminates his or her service as a director, 1/12 of the Restricted
Shares will vest for each month of service performed prior to termination of
service; provided, further, that if a Restricted Shareholder voluntarily
terminates his or her service as a director after the first twelve months of
service as a director but prior to the three year anniversary of the grant date
of any Restricted Stock Award, all unvested Restricted Shares shall become fully
vested; provided, further, that upon a Change in Control, all unvested
Restricted Shares shall become fully vested; and provided, further, that if a
director’s service as a member of the Board is terminated by the majority vote
of the other members of the Board, or if a director stands for re-election and
is not re-elected, no further Restricted Shares will vest following the date of
such termination or failure to be re-elected, and all Restricted Shares which
are unvested at the time of such termination or failure to be re-elected will be
forfeited.

 

3



--------------------------------------------------------------------------------

(iii) Forfeiture of Restricted Shares. In the event of the forfeiture of any
Restricted Shares, the Company shall have the right to reacquire all or any
portion of such Shares, as determined by the Committee in its sole discretion,
without the payment of consideration in any form to such Restricted Shareholder,
and the Restricted Shareholder shall unconditionally forfeit any right, title or
interest to such Restricted Shares. All forfeited Restricted Shares shall be
transferred and delivered to the Company. The Committee may, in its sole
discretion, waive in writing the Company’s right to reacquire some or all of a
holder’s Restricted Shares, whereupon such Shares shall become fully vested in
such Restricted Shareholder.

(iv) Escrow. In order to administer the provisions of this Section 5(b), the
stock certificates evidencing Restricted Shares, although issued in the name of
the Restricted Shareholder, shall be held by the Company in escrow subject to
delivery to the Restricted Shareholder upon vesting. A person’s receipt of an
award of Restricted Shares pursuant to the Plan shall constitute the grant of
irrevocable power of attorney to the Company to permit the transfer and delivery
to the Company of any or all Restricted Shares which are forfeited to the
Company.

(v) Dividends on Restricted Shares. While the Restricted Shares are held in
escrow, all cash dividends the Company pays on the Restricted Shares shall be
subject to such terms, conditions and restrictions on payment as the Committee
shall determine, and shall be delivered directly to the Restricted Shareholder
or otherwise held in the manner specified by the Committee. Share dividends or
other dividends in kind on any Restricted Shares held in escrow shall be paid
into such escrow in the name of the Restricted Shareholder and shall be subject
to the same restrictions on disposition and forfeiture provisions applicable to
the Restricted Shares on which such dividends were paid.

6. Option Grants. On May 31 (or the next business day thereafter if May 31 falls
on a weekend or holiday) in each year for so long as the Plan remains in effect,
each Non-Employee Director automatically shall be granted Options and/or Share
Appreciation Rights to purchase Shares such that such Options and/or Share
Appreciation Rights have, in the aggregate, a value of approximately $35,000 as
determined by the Black Scholes Valuation Model, or another accepted valuation
model as determined by the Committee, utilizing the same assumptions then
employed by the Company for the valuation of stock options under its other
incentive plans. Fractional Shares shall be paid in cash. The valuation shall be
calculated as of the date of grant of such Awards. The allocation of each such
annual grant among Options and Share Appreciation Rights shall be made by the
Committee, in its sole discretion.

7. Share Appreciation Rights.

(a) Grant of Stock Appreciation Rights. In the Committee’s sole discretion, the
Committee may provide that a Share Appreciation Right may be granted to any
Non-Employee Director (a) in connection and simultaneously with the grant of an
Option granted pursuant to Section 6(a) or Section 9, (b) with respect to a
previously granted Option granted pursuant to

 

4



--------------------------------------------------------------------------------

Section 6(a) or Section 9, or (c) independent of an Option and in lieu of all or
a portion of the Options to be granted pursuant to Section 6(a) or Section 9. A
Share Appreciation Right shall be subject to such terms and conditions not
inconsistent with the Plan as the Committee shall impose.

(b) Coupled Stock Appreciation Rights.

(i) A Coupled Stock Appreciation Right (“CSAR”) shall be related to a particular
Option and shall be exercisable only when and to the extent the related Option
is exercisable. A CSAR shall be subject to the terms and conditions applicable
to the related Option as described in Section 8.

(ii) A CSAR may be granted to the Non-Employee Director for no more than the
number of shares subject to the simultaneously or previously granted Option to
which it is coupled.

(iii) A CSAR shall entitle the Non-Employee Director (or other person entitled
to exercise the Option pursuant to the Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefore an amount determined by multiplying the difference obtained
by subtracting the Option Price from the Fair Market Value of a Share on the
date of exercise of the CSAR by the number of Shares with respect to which the
CSAR shall have been exercised, subject to any limitations the Committee may
impose.

(c) Independent Stock Appreciation Rights.

(i) An Independent Stock Appreciation Right (“ISAR”) shall be unrelated to any
Option. An ISAR may only be issued in lieu of Options issuable pursuant to
Section 6(a) or Section 9 and shall be subject to the terms and conditions
described in Section 8 below. An ISAR shall cover such number of Shares as the
Committee may determine.

(ii) An ISAR shall entitle the Non-Employee Director (or other person entitled
to exercise the ISAR pursuant to the Plan) to exercise all or a specified
portion of the ISAR (to the extent then exercisable pursuant to its terms) and
to receive from the Company an amount determined by multiplying the difference
obtained by subtracting the exercise price per share of the ISAR from the Fair
Market Value of a Share on the date of exercise of the ISAR by the number of
Shares with respect to which the ISAR shall have been exercised, subject to any
limitations the Committee may impose.

(d) Payment and Limitations on Exercise.

(i) Payment of the amounts determined under Section 7(b)(iii) and 7(c)(ii) above
shall be in cash, in Shares (based on the Fair Market Value per Share as of the
date the Share Appreciation Right is exercised) or a combination of both, as
determined by the Committee. To the extent such payment is effected in Shares it
shall be made subject to satisfaction of all provisions of Section 8 below.

 

5



--------------------------------------------------------------------------------

(ii) Holders of Share Appreciation Rights may be required to comply with any
timing or other restrictions with respect to the settlement or exercise of a
Stock Appreciation Right, including a window-period limitation, as may be
imposed in the discretion of the Committee.

8. Terms and Conditions of Options.

(a) Options. The Options granted hereunder will not be “incentive stock options”
under Section 422 of the Code. Each Option Agreement shall state the number of
Shares subject to the Option, the Option Price, the Option period, the method of
exercise, the manner of payment, any restrictions on transfer, and such other
terms and conditions as the Committee shall determine consistent with the Plan.

(b) Share Appreciation Rights. Each Share Appreciation Right Agreement shall
state the number of Shares subject to the Share Appreciation Right, the Exercise
Price, the period during which the Share Appreciation Right may be exercised,
the method of exercise, the manner of payment, any restrictions on transfer, and
such other terms and conditions as the Committee shall determine consistent with
the Plan.

(c) Reload Grants. At the Committee’s discretion, in the event an Optionee
(1) exercises, in whole or in part, any Option granted under this Plan
(including an Option granted under this Section 8(c)) by delivering (or
attesting to ownership of) Shares instead of paying cash, as permitted by
subparagraph 8(d)(iii), or (2) pays tax withholding by delivering Shares, or
having Shares withheld, as permitted by subparagraph 8(d)(vii), the Optionee, if
then still a Non-Employee Director, shall automatically receive on the date of
such exercise a new Option (a “Reload Option”) to purchase additional Shares
equal to the number of Shares so delivered to, or withheld by, the Company. The
Reload Option shall have an exercise price equal to the Fair Market Value per
Share on the date the Reload Option is granted, shall expire the same date as
the expiration date of the original Option so exercised, and shall vest and
become exercisable if the Optionee holds all of the new Shares purchased (net of
Shares withheld to pay taxes) under the original Option until the first to occur
of (i) 18 months after grant of the Reload Option or (ii) 12 months before the
expiration of the Reload Option. However, a Reload Option shall vest sooner upon
the occurrence of any of the following: (a) a Change in Control, (b) the
voluntary termination by the Optionee of his or her service as a director, or
(c) the Optionee’s death, disability, or personal hardship as determined by the
Committee.

(d) Additional Terms and Conditions. Options and Share Appreciation Rights
granted under the Plan shall be subject to the following:

(i) Option Price/Exercise Price. The price to be paid for Shares upon the
exercise of an Option or Share Appreciation Right shall be 100% of the Fair
Market Value of the Shares on the date the Award is granted.

 

6



--------------------------------------------------------------------------------

(ii) Expiration of Option or Share Appreciation Right. No Option or Share
Appreciation Right shall be exercisable after the expiration of ten years from
the date of grant.

(iii) Payment of Option Price. Upon exercise of an Option, the Option Price for
the Shares to which the exercise relates shall be paid in full (i) in cash or
(ii) by delivery to the Company (including delivery by attestation of ownership)
of Shares owned by the Optionee and valued at Fair Market Value on the date of
exercise; provided that, any such already-owned Shares delivered to pay the
exercise price, if originally acquired by the Optionee from the Company, shall
have been held at least six months.

(iv) Vesting and Exercisability of Options and Share Appreciation Rights. Each
Option (other than Reload Options, which shall vest as provided in Section 8(c))
and Share Appreciation Right granted under the Plan on or after May 17, 2007 or
prior to May 31, 2005 shall vest as to 1/12 of the shares subject to the Option
or Share Appreciation Right on each monthly anniversary date beginning on the
grant date of the Option or Share Appreciation Right, subject to the recipient’s
continuing service as a director, Chairman of the Board, Committee Chairman or
Committee member, so that an Option or Share Appreciation Right shall have
become fully vested one year after the grant date; provided that upon a Change
in Control, all unvested Options and Share Appreciation Rights shall become
fully vested. Options (other than Reload Options, which shall vest as provided
in Section 8(c)) and Share Appreciation Rights awarded pursuant to the Plan on
and after May 31, 2005 and prior to May 17, 2007 shall vest one third per year
on the anniversary date of the grant date, for three years after the grant date
of such Award, subject to the holder’s continuing service as a director,
Chairman of the Board, Committee Chairman or Committee member, as the case may
be; provided, that if during the first twelve months of service as a director, a
director voluntarily terminates his or her service as a director, 1/12 of the
shares subject to the Options and Share Appreciation Rights will vest for each
month of service performed prior to termination of service; provided, further,
that if a holder voluntarily terminates his or her service as a director after
the first twelve months of service as a director but prior to the three year
anniversary of the grant date of any Option or Share Appreciation Right Award,
all unvested Options and Share Appreciation Rights shall become fully vested;
provided, further, that upon a Change in Control, all unvested Options and Share
Appreciation Rights shall become fully vested; and provided, further, that if a
director’s service as a member of the Board is terminated by the majority vote
of the other members of the Board, or if a director stands for re-election and
is not re-elected, no further Options or Share Appreciation Rights will vest
following the date of such termination or failure to be re-elected, and all
Options and Share Appreciation Rights which are unvested at the time of such
termination or failure to be re-elected will be terminated.

(v) Termination of Director Status. Termination of an Award holder’s status as a
director of the Company shall not affect the ability of the Award holder or his
or her estate to exercise, until the expiration date thereof, any Options or
Share Appreciation Rights which have vested prior to the termination date.

 

7



--------------------------------------------------------------------------------

(vi) Rights as Shareholder. No Non-Employee Director shall have rights as a
shareholder with respect to Shares acquired under the Plan unless and until the
stock certificates for such Shares are delivered to him or her.

(vii) Tax Withholding. Option and Share Appreciation Right exercises are subject
to withholding of all applicable taxes, which withholding shall be satisfied by
the Award holder’s cash remittance or (unless the Committee determines
otherwise) through the delivery or surrender to the Company of Shares, valued at
Fair Market Value, which the Award holder owned prior to exercise; provided
that, any such already-owned Shares delivered to pay withholding taxes, if
originally acquired by the Award holder from the Company, shall have been held
at least six months.

(viii) Transferability of Options and Share Appreciation Rights. Except as
permitted by the Committee in accordance with the rules and regulations
promulgated under the Exchange Act with respect to any exemption from the
short-swing profit provisions of Section 16(b) of that Act, Options and Share
Appreciation Rights granted under the Plan shall not be transferable by the
holder other than by will or the laws of descent and distribution and shall be
exercisable during the holder’s lifetime only by the holder or the holder’s
guardian or legal representative.

9. Additional Awards for Chairman of the Board/Lead Director and Committee
Chairmen.

(a) Chairman of the Board/Lead Director. On May 31 (or the next business day
thereafter if May 31 falls on a weekend or holiday) in each year for so long as
the Plan remains in effect, any Non-Employee Director who is serving as chairman
of the board of directors of the Company (“Chairman of the Board”) or lead
director (“Lead Director”) may be granted, in the Committee’s sole discretion,
additional Awards up to an aggregate value of $35,000. The dollar value of any
additional Awards granted to the Chairman of the Board or Lead Director pursuant
to this section shall be divided equally between Restricted Shares, on the one
hand, and Options and/or Share Appreciation Rights, on the other hand. The
allocation of Options and/or Share Appreciation Rights used to satisfy the
foregoing grant shall be determined by the Committee, in its sole discretion.
The valuation shall be calculated as of the date of grant of such Awards.

(b) Committee Chairmen. On May 31 (or the next business day thereafter if May 31
falls on a weekend or holiday) in each year for so long as the Plan remains in
effect, each Non-Employee Director who is serving as a chairman of any committee
duly established by the Board (each a “Committee Chairman”) shall be granted
(i) Restricted Shares calculated by dividing $3,500 by the Fair Market Value of
the Company’s common stock on such date to be held under the restrictions set
forth in Section 5(b), and (ii) Options and/or Share Appreciation Rights to
purchase Shares such that such Options having, in the aggregate, a value of
approximately $3,500 as determined by the Black Scholes Valuation Model, or
another accepted valuation model as determined by the Committee, utilizing the
same assumptions then employed by the Company for the valuation of stock options
and share appreciation rights under its other incentive plans. Fractional Shares
shall be paid in cash. The valuation shall be calculated as of the date of grant
of such Awards. The allocation of Options and/or Share Appreciation Rights used
to satisfy the grant in clause (ii) above shall be determined by the Committee,
in its sole discretion.

 

8



--------------------------------------------------------------------------------

10. Capital Adjustments. In the event of any change in capitalization which
affects the Shares, whether by stock dividend, stock distribution, stock split,
subdivision or combination of Shares, reclassification, merger or consolidation
or otherwise, such proportionate adjustments, if any, as the Committee in its
discretion deems appropriate to reflect such change in capitalization shall be
made with respect to the total number of Shares in respect of which Award may be
granted under the Plan, the number of Shares covered by each outstanding Award
and the purchase price per share under each Award; however, any fractional
Shares resulting from any such adjustment shall be eliminated.

11. Reorganization. If the Company merges or consolidates with another entity,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50 percent of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or if the Company is liquidated
or sells or otherwise disposes of substantially all its assets (a
“Reorganization”) while unexercised Awards remain outstanding under the Plan,
then either (a) after the effective date of the Reorganization, each holder of
any outstanding Award shall be entitled, upon exercise of an Award, to receive,
in lieu of Shares, the number and class or classes of shares of stock or other
securities or property to which the holder would have been entitled if,
immediately prior to the Reorganization, the holder had been the holder of
record of a number of Shares equal to the number of Shares as to which the Award
may be exercised; or (b) all Awards, from and after a date at least 30 days
prior to the effective date of the Reorganization, shall be exercisable in full
and all outstanding Awards granted prior to May 31, 2003 which are so
exercisable prior to the effective date of such Reorganization may be canceled
by the Committee in its discretion, as of such effective date, against payment
to the holder of cash in an amount equal to the estimated fair value of the
Awards so canceled, computed to recognize the additional value (if any) the
holder may have realized beyond the effective date of a Reorganization, to be
determined by the Company’s independent financial advisor. If, in connection
with a Reorganization, holders of options outstanding under any employee stock
option plan maintained by the Company are entitled to benefits comparable to
those set forth in clause (a) of the proceeding sentence, then each holder of an
outstanding Award shall also be entitled to the benefits set forth in clause
(a) of the preceding sentence.

12. Exchange Act Section 16. Transactions under this Plan are intended to comply
with all applicable conditions of Rule 16b-3 or its successor under the Exchange
Act. To the extent any provision of the Plan or action by the Plan
administrators fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Committee.

13. Duration of the Plan. The Plan shall terminate on May 31, 2013, but may be
sooner terminated by the Board at any time. Expiration, termination or amendment
of the Plan will not affect any Awards then outstanding.

 

9



--------------------------------------------------------------------------------

14. Amendment of the Plan. Subject to the rules and regulations of the New York
Stock Exchange or, in the event that the Company ceases to be listed on the New
York Stock Exchange, any other exchange or listing on which the Company’s Shares
may be traded in the future and to the extent permitted by law, the Board may
amend or terminate the Plan at any time (including, but not limited to, the
power to amend the dollar amount of Awards granted pursuant to Sections 5(a),
6(a) and 9); provided, however, that no such amendment shall, without the
approval of the holders of a majority of the outstanding shares of voting stock
of the Company present in person or by proxy and voting at a duly held
shareholder meeting, (i) increase the maximum number of Shares which may be
awarded pursuant to the Plan, (ii) change the purchase price of any Award, or
(iii) change the exercise period or increase the time limitation on the grant of
Awards under the Plan.

15. Prohibition on Repricing. Notwithstanding any provision in this Plan to the
contrary, absent the approval of the holders of a majority of the outstanding
shares of voting stock of the Company present and voting at a duly held
shareholder meeting, no Option or Share Appreciation Right may be amended to
reduce the Option Price per share of the shares subject to such Option or the
exercise price of such Share Appreciation Right, as applicable, below the Option
Price or exercise price as of the date the Option or Share Appreciation Right is
granted. In addition, no Option or Stock Appreciation Right may be granted in
exchange for, or in connection with, the cancellation or surrender of an Option,
Share Appreciation Right or other award having a higher Option Price or exercise
price.

 

10